Title: From Thomas Jefferson to James Rawlings, 20 October 1822
From: Jefferson, Thomas
To: Rawlings, James


Sir
Monticello
Oct. 20. 22.
I recieved in due time your favor of Aug. 20. informing me I was indebted to the insurance company 84.40 D I am only waiting for the return of rains to render our river boatable, to get down flour now waiting in my mill for tides, so as to place some funds in Richmond, on which you may rely for a draught as soon as they can be got there. accept the assurance of my great respectTh: Jefferson